- Provided by MZ Technologies SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM 6-K Report of Foreign Private Issuer Pursuant to Rule 13a-16 or 15d-16 of the Securities Exchange Act of 1934 For the month of December, 2010 Commission File Number 1-15106 PETRÓLEO BRASILEIRO S.A. - PETROBRAS (Exact name of registrant as specified in its charter) Brazilian Petroleum Corporation - PETROBRAS (Translation of Registrant's name into English) Avenida República do Chile, 65 20031-912 - Rio de Janeiro, RJ Federative Republic of Brazil (Address of principal executive office) Indicate by check mark whether the registrant files or will file annual reports under cover Form 20-F or Form 40-F. Form 20-F X Form 40-F Indicate by check mark whether the registrant by furnishing the information contained in this Form is also thereby furnishing the information to the Commission pursuant to Rule 12g3-2(b) under the Securities Exchange Act of 1934. Yes NoX This report on Form 6-K is incorporated by reference in the Registration Statement on Form F-3 of Petróleo Brasileiro Petrobras (No. 333-163665). Record oil production in Brazil Rio de Janeiro, December 30 th , 2010  Petróleo Brasileiro S.A.  Petrobras informs that in December it achieved three new records in Brazil: the monthly, annual and daily oil production averages. The monthly average for December will be approximately 2,120 thousand barrels a day, against the previous record of April of this year of 2,033 thousand barrels. The volume produced in the month is 4.4% higher than the production achieved in November of this year (2,030 thousand bpd). In addition to the monthly record, the Company recorded yet another daily record. On December 27 th , oil production reached 2,256 thousand barrels. With these results, the Company closes 2010 with a level of production higher than 2 million barrels a day (2,003 thousand bpd), which also represents a new annual record. This performance was mainly due to five new wells coming into production in the Campos Basin during the month: CHT-9 and BFR-3, in the Cachalote and Baleia Franca fields, both interconnected to FPSO Capixaba; wells JUB-9 and JUB-14, which produce connected to the newly installed P-57 platform, in the Jubarte field; and CRT-43, which was given the working name Carimbé and is a producer well nestled in the pre-salt layer of the Caratinga field, which is connected to platform P-48. With the aggregate contribution of these five wells, it was possible to add more than 100,000 barrels per day to Petrobras' production in Brazil. Furthermore, it is important to highlight the high level of operational efficiency achieved in the month by the Stationary Production Units (SPU) of all operating units. The good performance of fields located in mature areas in Northern and Northeastern Brazil and in the state of Espírito Santo also contributed to the results. These fields, where production had been declining in recent years, managed to maintain an average production of around 213,000 barrels of oil per day in 2010 thanks to the revitalization effort undertaken by Petrobras. Another highlight was production being kicked-off at well SPS-55, which initiated the Extended Well Test in the Guará area, in the Santos Basin pre-salt layer. www.petrobras.com.br/ri Para mais informações: PETRÓLEO BRASILEIRO S. A.  PETROBRAS Relacionamento com Investidores I E-mail: petroinvest@petrobras.com.br / acionistas@petrobras.com.br Av. República do Chile, 65 - 2202 - B - 20031-912 - Rio de Janeiro, RJ I Tel.: 55 (21) 3224-1510 / 9-282-1540 Este documento pode conter previsões segundo o significado da Seção 27A da Lei de Valores Mobiliários de 1933, conforme alterada (Lei de Valores Mobiliários), e Seção 21E da lei de Negociação de Valores Mobiliários de 1934, conforme alterada (Lei de Negociação) que refletem apenas expectativas dos administradores da Companhia. Os termos antecipa, acredita, espera, prevê, pretende, planeja, projeta, objetiva, deverá, bem como outros termos similares, visam a identificar tais previsões, as quais, evidentemente, envolvem riscos ou incertezas previstos ou não pela Companhia. Portanto, os resultados futuros das operações da Companhia podem diferir das atuais expectativas, e o leitor não deve se basear exclusivamente nas informações aqui contidas. SIGNATURE Pursuant to the requirements of the Securities Exchange Act of 1934, the registrant has duly caused this report to be signed on its behalf by the undersigned, thereunto duly authorized. Date:December 30, 2010 PETRÓLEO BRASILEIRO S.APETROBRAS By: /
